Dowling, J. (dissenting):
I dissent from the affirmance of the judgment and order herein, upon the ground that as matter of law plaintiffs failed to make an inspection within a reasonable time of the goods bought from defendant with a view to ascertaining the weight thereof, and also failed within a reasonable time to notify defendant of the defect in the goods purchased. I believe that, as matter of law, the failure of the plaintiffs to act for a period of seven months and eleven days rendered it impossible for them to recover in this action. McAvoy, J., concurs.